                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

JUSTAN ADAMS,                             )
                                          )
                      Plaintiff,          )
       v.                                 )      No. 1:19-cv-00030-GZS
                                          )
EASTERN MAINE HOSPITAL, et al.,           )
                                          )
                      Defendant           )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 4) filed March 12, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE.

                                                 _/s/ George Z. Singal        __
                                                 United States District Judge

Dated this 4th day of April, 2019.
